       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 1 of 22




      In the United States Court of Federal Claims
                                      No. 13-51X

                               (Filed: December 3, 2019)

************************************** *
THOMAS CHARLES BEAR, et al.,           *           Congressional Reference; Hearing
                    Claimants,         *           Officer Report; 28 U.S.C. § 1492; 28
 v.                                    *           U.S.C. § 2509; RCFC Appendix D;
                                       *           Indian Trust; Land Use; Quapaw
THE UNITED STATES,                     *           Nation.
                    Defendant.         *
************************************** *
Nancie G. Marzulla, with whom were Roger J. Marzulla, Marzulla Law, LLC,
Washington, D.C., Stephen R. Ward, Daniel E. Gomez, R. Daniel Carter, and C. Austin
Birnie, Conner & Winters, LLP, Tulsa, Oklahoma, for the Quapaw Nation and certain
individual claimants.

Terry J. Barker, with whom were Joseph C. Woltz and Robert N. Lawrence, Barker Woltz
& Lawrence, Tulsa, Oklahoma, for certain individual claimants.

Brian M. Collins, with whom were Jean E. Williams, Deputy Assistant Attorney General,
Frank J. Singer, Rebecca Jaffe, Guillermo Montero, Anthony P. Huang, Environmental
Division, Natural Resources Section, United States Department of Justice, Kenneth Dalton,
Karen Boyd, Ericka Howard, Dondrae Maiden, Shani L. Walker, Office of the Solicitor,
United States Department of the Interior, and Thomas Kearns, Office of the Chief Counsel,
Bureau of the Fiscal Service, United States Department of the Treasury, Washington, D.C.,
for Defendant.

                       REPORT OF THE HEARING OFFICER

WHEELER, Hearing Officer:

       On May 30, 2012, Congressman Tom Cole of Oklahoma submitted to the United
States House of Representatives H.R. 5862, entitled “A Bill Relating to members of the
Quapaw Tribe of Oklahoma (O-Gah-Pah).” The bill provided that:
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 2 of 22



       Pursuant to the findings and conclusions contained in the Report issued by
       the chief judge of the U.S. Court of Federal Claims, the Secretary of the
       Treasury shall pay, out of money not otherwise appropriated, to members of
       the Quapaw Tribe of Oklahoma (O-Gah-Pah), the sum of $ _______, and to
       the Quapaw Tribe of Oklahoma (O-Gah-Pah), the sum of $ _______.

Id. On December 19, 2012, the United States House of Representatives passed House
Resolution 668, referring to the Chief Judge of this Court a bill, H.R. 5862, entitled “A Bill
relating to members of the Quapaw Tribe of Oklahoma (O–Gah–Pah).” H.R. Res. 668,
112th Cong. § 1 (2012). Section 1 of the Resolution states:

       Pursuant to section 1492 of title 28, United States Code, the bill (H.R. 5862),
       entitled “A Bill relating to members of the Quapaw Tribe of Oklahoma (O–
       Gah–Pah),” now pending in the House of Representatives, is referred to the
       chief judge of the United States Court of Federal Claims for a determination
       as to whether the Tribe and its members have Indian trust-related legal or
       equitable claims against the United States other than the legal claims that are
       pending in the Court of Federal Claims on the date of enactment of this
       resolution.

Id. Section 2 of the Resolution contains the proceeding and report instructions to the Court
upon receipt of the bill:

       Upon receipt of the bill, the chief judge shall—

       (1) proceed according to the provisions of sections 1492 and 2509 of title 28,
           United States Code, notwithstanding the bar of any statute of limitations;
           and

       (2) report back to the House of Representatives, at the earliest practicable
           date, providing—

              (A) findings of fact and conclusions of law that are sufficient to
                  inform the Congress of the nature, extent, and character of the
                  Indian trust-related claims of the Quapaw Tribe of Oklahoma and
                  its tribal members for compensation as legal or equitable claims
                  against the United States other than the legal claims that are
                  pending in the Court of Federal Claims on the date of enactment
                  of this resolution; and


                                              2
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 3 of 22



              (B) the amount, if any, legally or equitably due from the United States
                  to the claimants.

Id. § 2. The Clerk of the House transmitted H.R. Res. 668 to this Court on January 22,
2013. Dkt. 1. The referral was designated Bear v. United States, No. 13-51.

       This case proceeded in parallel with two other cases, Goodeagle v. United States,
No. 12-431 and Quapaw Nation (O-Gah-Pah) v. United States, No. 12-592, that arose out
of the same facts. Two days before a consolidated trial was to commence, the parties
reported that they had “reached an agreement in principle regarding the key terms of a
proposed global settlement of [the Plaintiffs’] claims in all three of the pending cases.”
Dkt. 333 at 2. The parties subsequently reported that they had finalized their settlement
agreement. E.g., Dkt. 344 at 2.

       On October 30, 2019, the parties submitted, through Nancie Marzulla, counsel for
the Quapaw Tribe and certain individual claimants, a “Joint Agreement, Stipulation, and
Recommendation for Proposed Findings of Fact and Conclusions of Law.” Dkt. 347. That
document forms the basis for this report. A complete copy of the document is appended to
this report, along with photographs of the affected land, copies of the parties’ settlement
agreements disposing of the Goodeagle and Quapaw cases, and a copy of the Congressional
Record containing statements in support of the congressional reference.

                                     Findings of Fact

     The Hearing Officer, pursuant to Rules of the United States Court of Federal Claims
(“RCFC”) Appendix 8(a) reports to the Review Panel the following findings of fact:

I. History of the Case

1. The Quapaw Tribe of Oklahoma (the O-Gah-Pah), a federally recognized Indian tribe,
   for many centuries made its homeland near the confluence of the Mississippi and
   Arkansas Rivers in the eastern and south-central portions of the present-day State of
   Arkansas. When Europeans first encountered the Quapaw in the 1670s, approximately
   15,000 to 20,000 Quapaw lived in villages in this region. Historically, the Quapaw
   engaged in agricultural endeavors, and the focus of their lives was on the farming
   villages.

2. In 1818, under pressure from white settlements and a territorial Government, the
   Quapaw Tribe signed a treaty ceding most of their land in Arkansas to the United States.
   The ceded land included the hot springs area which today is Hot Springs National Park.
   In 1824, the United States forced the Quapaw to cede the remainder of its land in

                                             3
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 4 of 22



   Arkansas, and moved them to an area in northeastern Louisiana on the south side of the
   Red River. The Quapaw were unwelcome in Louisiana, their lands flooded, and
   starvation was rampant. The Quapaw became a homeless nation and many of the
   people returned to their former homeland in Arkansas.

3. Later, the United States again moved the Quapaw Tribe, this time to a more northern
   location along the present-day border between Oklahoma and Kansas. Under a May
   13, 1833 treaty, the United States conveyed to the Quapaw Indians 150 sections of land
   west of the Missouri state line, between the lands of the Seneca and Shawnee Tribes.
   Articles of Agreement or a treaty between the United States and the Quapaw Indians, 7
   Stat., 424, 425 Art. II (1833). According to the treaty, the United States promised this
   land to the Quapaw Tribe “in order to provide a permanent home for their nation” and
   for “as long as they shall exist as a nation or continue to reside thereon.” Id. After
   boundary adjustments following the Civil War, the Quapaw reservation consisted of
   approximately 56,685 acres (88.57 square miles).

4. By enactment of the Quapaw National Council on March 23, 1893, the Quapaw Tribe
   self-allotted almost all the Tribal reservation land to individual members of the Tribe.
   The Tribe carried out the allotments in two phases. The first phase consisted of 200-
   acre tracts allotted in the fall of 1893, and the second phase consisted of 40-acre tracts
   allotted in the spring of 1894. Congress ratified all the Tribe’s allotment determinations
   in 1895 subject to various restrictions on alienation to protect the Quapaws. Quapaw
   Allotment Act, 28 Stat. 876, 907 (1895). Each of the individual Claimants in this case
   claims to be a successor-in-interest to one or more of these original allotments.

5. In the late 1800s, rich lead and zinc deposits were discovered on Quapaw lands,
   resulting in a rush to mine and lease these lands. Claimants maintain that the United
   States exercised comprehensive and elaborate control over the leasing and occupancy
   of all restricted Quapaw lands for mining, agricultural, residential, and commercial use,
   and over the disposition of chat, a valuable mining byproduct. The United States
   disputes these claims.

6. Much of the Quapaw Tribal allotment lands were rich and highly productive farmland.
   The Quapaw historically grew a wide variety of crops on their lands. They also had a
   large supply of timber, and grazing land for cattle. Ottawa County, where the Quapaw
   lands are located, was once known as the Hay Capital of the World.

7. When lead and zinc mining of the area began in the early 1900s, the mining town of
   Picher, Oklahoma developed largely on the Quapaw Reservation. Picher was
   incorporated in 1918, and by 1920, Picher had a population of 9,726.

                                             4
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 5 of 22



8. The Picher area produced over $20 billion in ore between 1917 and 1947. More than
   50 percent of the lead and zinc used during World War I was produced by the Picher
   district.

9. In 2002, the Quapaw Tribe sued the United States in the U.S. District Court for the
   Northern District of Oklahoma, in a case captioned Quapaw Tribe of Oklahoma (O-
   Gah-Pah) v. U.S. Department of the Interior, No. 02-CV-129-H(M) (N.D. Okla.). The
   Tribe requested an accounting of the historical federal management of the Tribe’s trust
   assets. On November 4, 2004, the Tribe and the United States settled the case. The
   Tribe and the Government agreed that the Office of Historical Trust Accounting
   (“OHTA”) of the Department of the Interior would contract with Quapaw Information
   Services, Inc. (“QIS”), a non-profit Tribal entity, to prepare an analysis of the
   Government’s management of Tribal assets and certain individual assets. This analysis
   became known as the Quapaw Analysis.

10. Claimants note that in settling the trust accounting case, the Quapaw Tribe reserved all
    claims for money damages arising from past events and transactions, and that the
    settlement did not purport to compromise or waive the claims of the Tribe or any tribe
    member for money damages. The United States notes that the settlement agreement
    did not waive any defenses it might have in response to claims the Tribe might assert
    in the future, and that each party agreed in the settlement agreement that no party was
    admitting liability for any claims.

11. QIS investigated and prepared the Quapaw Analysis between 2004 and 2010. QIS
    examined files and documents made available by OHTA and other agencies to
    determine whether and to what extent the Department of the Interior met its fiduciary
    obligations to the Tribe and individual beneficiaries. On June 1, 2010, QIS completed
    the Quapaw Analysis and sent it to the Government. On November 19, 2010, the
    Department of the Interior accepted the Quapaw Analysis as satisfying OTHA’s
    contract with QIS.

12. The individual Claimants in this case, all of whom are members of the Quapaw Nation,
    first filed suit in this Court on January 5, 2011, in a case captioned Grace M. Goodeagle
    v. United States, No. 1:11-cv-00009. The Government successfully argued that
    Claimants’ suit was barred by 28 U.S.C. § 1500 during the pendency of Cobell v.
    Salazar, No. 96-CV-1285 (D.D.C.), a class action lawsuit brought against the United
    States for mismanagement of Indian trust funds. Claimants’ suit was dismissed on
    August 25, 2011.

13. After completion of the Cobell case, the individual Quapaws restated and re-filed their
    complaint in this Court on June 28, 2012, in a case captioned Grace M. Goodeagle v.
                                             5
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 6 of 22



   United States, No. 1:12-cv-00431. The United States moved to dismiss many of the
   claims of the individual Claimants and the tribe, arguing that the claims were barred by
   the statute of limitations or were claims for which the United States had not waived
   sovereign immunity. In an opinion reported at Goodeagle v. United States, 111 Fed.
   Cl. 716 (2013), the Court granted the Government’s motion to dismiss some claims.
   The Court held that the Quapaw’s claims for damages for mismanagement of
   agricultural and town lot leases were timely in respect to actual leases, but were time
   barred for allegations seeking damages for lots that could have been leased but were
   not. The Court further held that the claim seeking damages for the Government’s
   alleged failure to properly manage the land’s natural resources or properly supervise
   mining that took place on the land was also untimely. Finally, the Court held that the
   Quapaw’s claims for mismanagement of trust assets did not fall under the tolling
   provisions of the Consolidated Appropriations Act, 2012, Pub. L. No. 112-74, 125 Stat.
   786, 1002, because those provisions only extend the statute of limitations for claims of
   mismanagement of trust funds, not trust assets.

14. The Quapaw Tribe filed suit on its own behalf on September 11, 2012, in a case
    captioned Quapaw Tribe of Oklahoma (O-Gah-Pah) v. United States, No. 1:12-cv-
    00592. The Tribe asserted breach-of-trust legal claims against the United States under
    the Tucker Act, 28 U.S.C. § 1491 and the Indian Tucker Act, 28 U.S.C. § 1505. As in
    Goodeagle, the Government moved to dismiss many of the Tribe’s claims on statute of
    limitations grounds. In an opinion reported at Quapaw Tribe of Oklahoma v. United
    States, 111 Fed. Cl. 725 (2013), the Court dismissed several of the Tribe’s claims. The
    Court held that the Tribe’s claim that the Government breached its fiduciary duty by
    transferring the tribal lands known as the Catholic Forty to Catholic Church was
    untimely because the initial transfer, which triggered the statute of limitations, occurred
    in 1908. The Court also held that the statute limitations barred the Tribe from seeking
    damages for the environmental contamination of its land caused by the Government’s
    alleged mismanagement of the Tribe’s natural resources.

15. On May 30, 2012, Congressman Tom Cole of Oklahoma submitted to the United States
    House of Representatives H.R. 5862, entitled “A Bill Relating to members of the
    Quapaw Tribe of Oklahoma (O-Gah-Pah).” The bill provided that:

       Pursuant to the findings and conclusions contained in the Report issued by
       the chief judge of the U.S. Court of Federal Claims, the Secretary of the
       Treasury shall pay, out of money not otherwise appropriated, to members of
       the Quapaw Tribe of Oklahoma (O-Gah-Pah), the sum of $ _______, and to
       the Quapaw Tribe of Oklahoma (O-Gah-Pah), the sum of $ _______.
       _______

                                              6
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 7 of 22



16. On December 19, 2012, the United States House of Representatives passed House
    Resolution 668, referring to the Chief Judge of this Court a bill, H.R. 5862, entitled “A
    Bill relating to members of the Quapaw Tribe of Oklahoma (O–Gah–Pah).” H.R. Res.
    668, 112th Cong. § 1 (2012). Section 1 of the Resolution states:

       Pursuant to section 1492 of title 28, United States Code, the bill (H.R. 5862),
       entitled “A Bill relating to members of the Quapaw Tribe of Oklahoma (O–
       Gah–Pah),” now pending in the House of Representatives, is referred to the
       chief judge of the United States Court of Federal Claims for a determination
       as to whether the Tribe and its members have Indian trust-related legal or
       equitable claims against the United States other than the legal claims that are
       pending in the Court of Federal Claims on the date of enactment of this
       resolution.

17. Section 2 of the Resolution contains the proceeding and report instructions to the Court
    upon receipt of the bill:

       Upon receipt of the bill, the chief judge shall—

       (1) proceed according to the provisions of sections 1492 and 2509 of title 28,
           United States Code, notwithstanding the bar of any statute of limitations;
           and

       (2) report back to the House of Representatives, at the earliest practicable
           date, providing—

             1. findings of fact and conclusions of law that are sufficient to inform
                the Congress of the nature, extent, and character of the Indian
                trust-related claims of the Quapaw Tribe of Oklahoma and its
                tribal members for compensation as legal or equitable claims
                against the United States other than the legal claims that are
                pending in the Court of Federal Claims on the date of enactment
                of this resolution; and

             2. the amount, if any, legally or equitably due from the United States
                to the claimants.

18. Several Congressional Representatives made floor statements in support of the
    reference, including Representative Lamar Smith of Texas, Chair of the House
    Judiciary Committee, and Representatives Tom Cole of Oklahoma and Zoe Lofgren of
    California. A complete copy of the Congressional Record from the day the
                                             7
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 8 of 22



    Representatives made their statements in support, 158 Cong. Rec. H7,281 (daily ed.
    Dec. 19, 2012), is attached as an exhibit to this Report.

19. On January 22, 2013, the Clerk of the House of Representatives transmitted House
    Resolution 668 to the Chief Judge of the U.S. Court of Federal Claims. On January 24,
    2013, the Chief Judge issued an order designating the Honorable Thomas C. Wheeler
    as the Hearing Officer in the case, which was captioned Thomas Charles Bear v. United
    States, No. 1:13-cv-00051. In addition, the Chief Judge Appointed a Review Panel
    consisting of the Honorable Francis M. Allegra as Presiding Officer, and the Honorable
    Lynn J. Bush and the Honorable Nancy B. Firestone as members. Due to changes in
    the composition of the Court, the Review Panel now consists of the Honorable Charles
    F. Lettow, the Honorable Patricia E. Campbell-Smith, and the Honorable Nancy B.
    Firestone; Judge Lettow is the Presiding Officer.

20. On January 22, 2013, the Clerk of the Court notified Claimants, as required by RCFC
    Appendix D, Paragraph 2, that they had 90 days to file suit. Claimants filed their
    complaint in this case on March 25, 2013. The United States moved to dismiss the
    case, and the Court denied the motion to dismiss on September 17, 2013, in an opinion
    reported at Bear v. United States, 112 Fed. Cl. 480 (2013). Claimants amended their
    complaint on February 14, 2014, to add an additional 3,580 individuals, each of whom
    was believed at that time to be an enrolled adult member of the Quapaw Tribe of
    Oklahoma and a lineal descendant of one or more persons identified on the original list
    of enrolled Quapaw Tribal members certified by the Secretary of the Interior on
    February 8, 1890, and subsequently re-certified by the Secretary as the judgment roll
    listing all members of the Tribe as of April 1961.

21. For purposes of discovery and administration, the proceedings in this congressional
    reference case were procedurally coordinated with those in the related Goodeagle and
    Quapaw cases. The coordination of the three cases was aided by the fact that the
    Hearing Officer for this case was also the presiding judge in Goodeagle and Quapaw. 1
    From December 16, 2013 to July 14, 2016, the parties engaged in an extensive
    discovery process during which they produced 856,474 documents. Additionally, the
    parties took 42 depositions, and produced 25 expert reports and 26 rebuttal expert
    reports.

22. During the coordinated Bear, Goodeagle, and Quapaw litigation, the Hearing Officer
   determined, in an opinion reported at Quapaw Tribe of Oklahoma v. United States, 123

1
 For the purposes of this Report, the Hearing Officer will describe himself as “the Hearing
Officer” even when describing an action he took as the presiding judge in Goodeagle and
Quapaw.
                                                8
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 9 of 22



   Fed. Cl. 673 (2015), that the Quapaw Analysis was binding on the Government with
   respect to some of the Quapaw Tribe’s legal claims. Accordingly, the Hearing Officer
   granted summary judgment to the Quapaw Tribe on claims for unpaid educational
   treaty payments, unauthorized disbursements from Tribal trust accounts, and
   unauthorized transactions in Tribal trust accounts. The Hearing Officer also ruled, in
   an opinion reported at Quapaw Tribe of Okla. v. United States, 120 Fed. Cl. 612 (2015),
   that the Quapaw Tribe was the proper recipient of any undistributed judgment funds
   from a prior Indian Claims Commission judgment. These particular claims, which
   according to Claimants, were not barred by the applicable statute of limitations, are part
   of a separate settlement agreement between the Parties in the Goodeagle and Quapaw
   cases. Copies of the settlement agreements in those cases are attached as an exhibit to
   this Report.

23. The Hearing Officer also resolved a set of discovery disputes, ordering the United
    States to produce 822,473 documents in an organized and labeled fashion, and to
    produce a knowledgeable person or persons to respond to Claimants’ RCFC 30(b)(6)
    notice of deposition.

24. The Hearing Officer also held, in an opinion reported at Goodeagle v. United States,
    122 Fed. Cl. 292 (2015), that Plaintiffs in the Goodeagle and Quapaw cases were
    entitled to recover either statutory interest (the Tribe only) or the amount the funds
    would have earned, had the funds been deposited in the Claimants’ accounts and
    invested in accordance with Bureau of Indian Affairs (“BIA”) policy. In that opinion,
    the Court wrote:

      The Government began investing Plaintiffs’ IIM funds in 1966. Along with
      the choice to invest came the duty to invest prudently in order to maximize
      return on the accounts.

      ....

      Once the Government took Plaintiffs’ IIM funds into trust and began
      investing them in group securities, the Government had an obligation to
      Plaintiffs to make them as productive as possible through prudent
      investment, maximizing return on the funds. Failure to do so constitutes a
      breach of fiduciary duty and gives rise to Plaintiffs’ claim for lost profits for
      the time period in which the Government did not prudently invest the IIM
      funds.

   Had this congressional reference case gone to trial, Claimants (including the Quapaw
   Tribe) would have asserted that the foregoing methodological approach would apply to
                                             9
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 10 of 22



   their equitable claims in this case, while the Government would have opposed
   Claimants’ assertion and argued for the application of the Government’s own
   methodological approach.

25. In June 2016, Claimants filed a motion for partial summary judgment on the remaining
    Quapaw Analysis-based claims concerning agricultural leasing losses, town lot losses,
    and the Pioneer Chat pile losses and argued that the Quapaw Analysis was binding on
    these claims. The Quapaw Tribe’s argument relied, in part, on the settlement of the
    Tribe’s accounting case pursuant to which the Quapaw Analysis was created. The
    settlement agreement stated that the Quapaw Analysis would be deemed to be an
    accounting of the United States’ management of the Tribe’s assets.

26. In response, the United States asserted that the Quapaw Analysis was not binding
    because the Quapaw Analysis Contract stated that the United States “does not, in any
    way, acquiesce in or limit its potential defenses to any conclusions reached by the . . .
    Quapaw Analysis. Nor shall the Quapaw Analysis be deemed to be an accounting of
    the Tribe's Tribal Trust Fund accounts prepared or endorsed by Interior.” The
    Government asserted that it accepted the Quapaw Analysis as “an acceptable final
    deliverable” because “the Quapaw Analysis deliverable appear[ed] to meet the
    definition of the Quapaw Analysis as stated in . . . OHTA's contract with QIS.” The
    Government stated that “OHTA's determination of the Quapaw Analysis as an
    acceptable final deliverable does not mean that OHTA or the Interior Department
    agrees with or endorses the substantive issues, statements, allegations, quantifications,
    or claims within the Quapaw Analysis.”

27. On September 12, 2016, the Hearing Officer determined, in an opinion reported at
    Goodeagle v. United States, 128 Fed. Cl. 642 (2016), that the Quapaw analysis is
    binding on the Government as to its factual findings, but not as to the valuation,
    extrapolation, and calculation models employed in the Quapaw Analysis to calculate
    damages, and not as to the results of the models. In the opinion, the Hearing Officer
    noted that “[t]he Government convincingly argue[d] that if it cannot challenge the
    models used, then the ‘United States handed a blank check to the QIS team [and] . . .
    delegated to the Tribe the absolute right to unilaterally dictate the amount of money the
    United States owes to the Tribe.’”

28. The United States believes that the Hearing Officer’s ruling that the Quapaw Analysis
    is factually binding is both legally and factually erroneous, and notes that, absent the
    proposed compromise and settlement on the terms stated in this Report, the Government
    would have the right to seek review of this decision from the Review Panel. Similarly,
    Claimants believe that the Hearing Officer erred in ruling the Quapaw Analysis’s
    valuation, extrapolation, and calculation models non-binding and that, absent the
                                             10
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 11 of 22



   proposed compromise and settlement on the terms stated in this Report, they would
   have the right to seek review of the decision from the Review Panel. The Parties
   nonetheless have agreed to forego the Review Panel’s review in the interest of this
   proposed compromise and settlement.

29. Trial in this case was consolidated with trial in Goodeagle and Quapaw. It began on
    September 20, 2016, in Miami, Oklahoma. The Hearing Officer conducted a site visit
    of restricted and unrestricted Tribal and allotted lands and then, on September 21 and
    22, heard the testimony of ten elder members of the Quapaw Tribe.

30. The Parties were set to litigate the remainder of the case in a six-week trial to commence
    on October 11, 2016, in Washington, D.C. However, on October 11, 2016, the Parties
    informed the Hearing Officer that they were near settlement. On October 13, 2016, the
    Parties informed the Hearing Officer that they had reached a proposed settlement this
    congressional reference case, as well as Goodeagle and Quapaw and, as part of that
    proposed settlement, agreed to submit this Joint Agreement, Stipulation, and
    Recommendation to the Hearing Officer requesting issuance of a report by the Chief
    Judge to the House of Representatives.

31. The Parties then devoted extensive time to finalizing the terms of the settlement
    agreement; identifying and attempting to locate Claimants whose whereabouts were
    unknown, who were deceased, or who had no interests in this cause of action; drafting
    informational notices and disclosures for the settlement outreach process; discussing
    the formula for distributing the settlement proceeds between the Quapaw Tribe and the
    individuals; and transmitting the notices and disclosures of the settlement terms and
    obtaining acceptances from individual claimants in Goodeagle. During this period, the
    Parties spent one year in a mediation process with the Honorable Eric Bruggink of the
    Court of Federal Claims’s alternative dispute resolution program.

32. When it appeared that settlement efforts ceased making progress, the Hearing Officer
    set a trial date of September 30, 2019 for Bear, Goodeagle, and Quapaw. The Parties
    then began to update expert reports, depose new witnesses, and submit witness lists,
    exhibit lists, and pre-trial memoranda to the Court. The Parties continued the settlement
    negotiations, however, and, on September 28, 2019, filed a Joint Motion to Stay the
    trial because they had reached an agreement in principle to settle the litigation. The
    agreement in principle again provided that the Parties would submit this Joint
    Agreement, Stipulation, and Recommendation to the Hearing Officer and request
    issuance of a report by the Chief Judge to the House of Representatives.




                                             11
Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 12 of 22
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 13 of 22



   should have reverted to them or that they are entitled to revenues from that land. In
   addition, the Government contends that there can be no breach of trust if Congress
   authorized the land transfer. The Government refers to the United States Supreme
   Court’s opinions in United States v. Jicarilla Apache Nation, 564 U.S. 162 (2011) and
   Winton v. Amos, 255 U.S. 373 (1921) to support this proposition.

37. The Quapaw Tribe owns approximately 568.02 acres of land, known as the Tribal
    Industrial Park, which the United States holds in trust for the Tribe. Claimants allege
    that the United States charged less than fair market value for agricultural leases on the
    Quapaw Tribe’s Industrial Park land. The Quapaw Analysis team inspected two
    agricultural lease life-cycles and asserted numerous Government failures-to-collect
    under these leases, including: there being no documents related to the fair annual rental
    valuations, non-compliance with the lease not being enforced, failure to require bonds,
    failure to collect rents due, and failure to charge interest on delinquent rents. The
    Government disputes these allegations, in particular, the findings and conclusions upon
    which Claimants rely in the Quapaw Analysis.

38. The Quapaw Tribe and individual members claim that the United States mismanaged
    Quapaw agricultural land by allowing the deposit of mining wastes on the land and
    failing to charge fair market rents for agricultural land. Claimants allege, based on the
    Quapaw Analysis, that much of the Quapaw’s valuable agricultural land is now covered
    by chat. Photographs of Quapaw land covered by chat are attached as an exhibit to this
    Report. Claimants aver that the Quapaw Analysis team carefully identified agricultural
    lands that, because they were covered with mining waste, would not grow crops and
    created an economic model to measure income lost as a result. Claimants further allege
    that, using available documents, the Quapaw Analysis investigated and made
    individualized findings as to each of the thirteen allotments, demonstrating that BIA
    had failed in its trust obligations by covering portions of the agricultural land with chat
    and mining waste, entering into sub-market leases, failing to collect rent when due, and
    failing to attempt to lease or make productive use of the land, resulting in significant
    losses to the Quapaw owners. The Government disputes these allegations and disputes
    the merits of the damage methodologies employed by the Quapaw Analysis in reaching
    these conclusions.

39. The Quapaw Tribe and individual members claim that contamination and subsidence
    from Government-authorized and Government-regulated mining destroyed the natural
    resources on approximately forty square miles of Quapaw allotted land. Claimants
    argue that the Government’s mismanagement of lead and zinc mining on Quapaw lands
    has destroyed their economic (as well as cultural) value to the Quapaw and that the
    Government's mismanagement of mining operations turned much of the prime farm
    land into a desolate wasteland, now laden with heavy metals. Claimants further contend
                                              13
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 14 of 22



   that subsidence due to the Government’s failure to require appropriate structural
   safeguards when mining took place poses a serious hazard and danger to life on the
   Quapaw Reservation.

40. The U.S. Environmental Protection Agency (“EPA”) designated approximately 40
    square miles of Quapaw allotted land as the Tar Creek Superfund site in 1983, and EPA
    began work on the site in 1984. Claimants believe that, even when this cleanup is
    completed, most of the land and water will remain contaminated and unusable.
    Claimants assert equitable claims based on the loss in land value and the loss in natural
    resource value resulting directly from the Government’s alleged wrongful or negligent
    management of mine leases it granted on Quapaw lands.

41. The United States disputes these allegations and contends that, when the clean-up is
    completed, Quapaw lands will no longer be contaminated and will be usable for their
    intended uses, such as agricultural uses. Furthermore, the Government notes that, for
    fiscal year 2016, the Tar Creek Superfund site received the third highest funding of
    superfund sites in the country and that Tar Creek regularly ranks within the top ten
    superfund sites in terms of funding. Moreover, the Government argues that the EPA
    helped the Quapaw Tribe to become a contractor for the Tar Creek Superfund clean-up
    and, as of October 6, 2016, the EPA had funded the Quapaw Tribe Environmental
    Office with a total of $20,039,799 to remediate various locations at the site. Finally,
    the Government emphasizes that the EPA has plugged over 66 old, poorly-constructed
    wells; remediated over 2,940 residential yards; funded the voluntary relocation of
    approximately 600 homes; and remediated millions of tons of chat. The Government
    also avers that the EPA is remediating chat across Quapaw lands and the remediation
    plan calls for all chat to be sold or removed to permanent repositories. The EPA is also
    in the process of developing a new operable unit at the Tar Creek site to address surface
    water contamination at the site. Claimants contend that these prior actions have been
    largely unsuccessful and that future plans fail to address many of the more devastating
    environmental problems that continue to affect the land and the Quapaw people.

42. Individual members of the Quapaw Tribe claim that the United States mismanaged
    Quapaw town lots by allowing the deposit of mining wastes on those lots and failing to
    charge fair market value for town lot leases. Claimants allege, based on the Quapaw
    Analysis, that mining operations under Government-granted leases rendered half of the
    Quapaw’s 14,500 town lots unusable by 1926 due to chat pilings that covered the lots.
    Claimants contend that the number of leasable lots decreased over time as the BIA
    allowed more chat to be piled up on the lots. Claimants allege, based on the Quapaw
    Analysis, that these losses resulted from the Government’s failure to hold the lessees
    responsible for their disposal of mining waste on these town lots.

                                             14
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 15 of 22



43. The United States contends that the mining leases specifically allowed mining
    companies to use the surface to, among other things, dispose of waste. For example,
    the Government cites one 1960 lease stating that the mining-company lessee “shall have
    the right to occupy and use so much of the surface of said leased premises as in its
    judgment shall be necessary to properly conduct prospecting, mining, production and
    removal of ores, minerals, and substances hereunder, including . . . the right to stack
    waste rock and soil.” Claimants assert that the Government had complete control over
    the mining leases and that any rights granted to the mining companies that resulted in
    detrimental effects to the land constitute a breach of trust.

44. Claimants allege, based on the explicit findings of the Quapaw Analysis, that the
    records—or lack thereof—reveal a pattern of neglect in the management of this trust
    property for the benefit of its Indian owners that the Government has allowed to
    continue since 1918. Claimants retained former BIA officials Karole Overberg, John
    Dalgarn, and Stephen Elsberry as expert witnesses. They prepared expert reports and
    rebuttal expert reports. Overberg, a former BIA superintendent with 29 years of
    experience working on Indian realty issues, reviewed historical Government
    correspondence and stated in his expert report that “collections for the Quapaw town
    lots leases never exceeded 50%,” due “in large part [to] the fact that the Government
    never allocated the necessary resources to manage the situation.” Dalgarn, the former
    Realty Specialist for the BIA’s Miami Agency, similarly reviewed historical
    Government correspondence and opined in his expert report that “[t]he Agency never
    collected but a fraction of the rental fees it should have from people living on or
    occupying town lots” and “[a]mounts they were able to collect were well below fair
    market value.” The United States disputes these allegations.

45. Claimants’ expert witnesses further opined that, based on the Quapaw Analysis, the
    Government failed to charge adequate rents for these town lots, and reduced rental
    values by half in 1931 and 1932. Claimants allege, based on the Quapaw Analysis, that
    the fair annual rental for developed town lots was $150.00, as shown in a 1978 appraisal
    by Elsberry, a former BIA appraiser assigned to appraise the Quapaw town lots, which
    valued the developed town lots at $3 per front foot. Elsberry opined in his rebuttal
    report for Claimants that the rentals charged by the BIA of “$1 per front foot
    undervalued the developed lots on Quapaw Indian lands.” Elsberry further opined in
    his expert report that the undervaluation was caused, individually and collectively, by
    the Government’s failure to conduct regular appraisals on the town lots, failure to
    appraise lands at the highest and best use, failure to account for improvements on the
    surface that should have been owned by the Indian landowners, failure to control
    subleasing, failure to secure and collect rental payments, and failure to require lessees
    to comply with lease terms.

                                             15
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 16 of 22



46. The United States contests Claimants’ allegations and the opinions expressed by
    Claimants’ expert witnesses. The Government contends that Elsberry ignored contrary
    appraisal data, including appraisals from 1962, 1971, 1978, and 1979. The Government
    also contends that both Overberg and Dalgam based their assessment of historical rent
    collections on an unduly small sample of documents and that they did not conduct any
    independent research. Additionally, the Government contends that Dalgam stated in
    his deposition that rent collections were “up to 75 percent usually” during his tenure as
    Realty Specialist.

47. The individual members of the Quapaw Tribe claim that the United States issued
    mining leases for lead and zinc on Quapaw lands for below-market royalties and failed
    to obtain any royalties at all for germanium and sulfuric acid mined from Quapaw land.
    Claimants’ expert witnesses, Dr. Christopher Breeds and Edward Keheley, opined that
    the Government mining leases provided royalty rates that were well below market and
    that the Government failed to properly enforce the Quapaw mining leases that were in
    place. Claimants assert, based on opinion and calculations from Dr. Breeds, that the
    Quapaw should have received substantial royalties for two other minerals, germanium
    and sulfur, for which the Government failed to collect any royalties at all. Claimants
    allege that BIA’s leasing practices encouraged mining companies to mine only the most
    profitable ore, leaving less profitable but still valuable ore in the ground (a practice
    known as “high-grading”). Claimants allege that Dr. Breeds and Keheley both reported
    that high-grading occurred on restricted Quapaw land throughout the mining period,
    resulting in the loss of royalties associated with sterilized lower-grade but still
    profitable ore. Keheley also calculated and offered his opinion that the restricted
    Quapaw allottees lost substantial royalties due to this high-grading practice.

48. The United States disputes the merits of Claimants’ allegations and expert witness
    opinions. The Government’s expert witness, Alan K. Stagg, asserted that Dr. Breeds
    used flawed assumptions and methodology in his calculations, making his values of
    unpaid royalties unreliable. Also, the Government’s expert witness Greg Chavarria
    challenged Mr. Keheley's accounting methods, noting that Keheley’s calculation
    presumed a hypothetical 20 percent royalty and did not cite to specific leases or ledgers.
    The Government’s expert witness David L. Leach opined that the composition of the
    mining fields made mining for lower grade ore difficult and uneconomical, especially
    using earlier manual techniques.

49. Individual members of the Quapaw Tribe claim that the United States leased and sold
    mining tailings, commonly known as “chat,” produced from mining on Quapaw land at
    below-market prices. Claimants’ expert Dr. Lynn, an engineer and co-owner of a
    construction materials testing and engineering firm with experience using chat, opined
    that for the sales of Quapaw chat from 1924 to 1996, the federal Government failed to
                                             16
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 17 of 22



   obtain fair market value for the Quapaw allottees’ chat, resulting in substantial lost
   royalties.

50. The United States disputes the merits of Claimants’ allegations and expert witness
    opinions. The Government’s expert witness, John Lizak, challenged Dr. Lynn’s
    methodology of creating a model chat price that did not rely on reported available
    prices. Mr. Lizak stated that Dr. Lynn’ s model sales data greatly overstated chat sales
    when compared with actual sales data and that Dr. Lynn relied on a single hypothetical
    royalty rate for a 92-year time frame, which was higher than market royalty rates.
    Further, Mr. Lizak stated that Dr. Lynn’s trespass claims and underpayment analysis
    were based on incorrect data. Government expert witnesses Cliff Sunda and Richard
    M. Voelker challenged Mr. Keheley’s assumptions and calculations of the amount of
    chat used for applications such as roads and railroads.

51. Florence Whitecrow Mathews, Ardina Revard Moore, and Jean Ann Ramsey, who
    claim to own restricted interests in the Ottawa chat pile, testified during the Miami
    phase of the trial in 2016 that Bingham Sand & Gravel Company, a non-Indian
    contractor, removed restricted chat from the Ottawa Chat Pile without a BIA-approved
    contract and without compensation to the restricted owners. Claimants contend that the
    Government was obligated to approve contracts for the removal of the chat and to
    collect compensation, or to take action against Bingham as a trespasser, and that the
    Government failed to take either action, resulting in losses to the restricted owners. The
    United States disputes these allegations. The Government intended to show at trial that
    the Bingham Sand & Gravel Company owns over 76 percent of the Ottawa chat pile.

52. Some individual members of the Quapaw Tribe claim that the Government mismanaged
    their restricted interests in the Sooner chat pile by failing to maintain control over
    restricted chat when the associated land was sold to a non-Indian. Tamara Ann Romick
    Parker and Phyllis Romick Kerrick testified at the Miami phase of the trial and alleged
    that they were deprived of a current ownership interest in the Sooner Chat Pile due to
    the Government’s mismanagement of their predecessors’ restricted chat interests. The
    Government disputes these allegations. The Government asserts that Claimants’
    ancestors applied to have the restrictions on their property removed and that the removal
    applied to their chat interests as well.

53. Claimants retained expert witnesses Peter Ferriera and Kevin Nunes of Rocky Hill
    Advisors, Inc. to determine the amount of investment income that they would have
    earned had the alleged losses been timely collected. In their expert witness report,
    Ferriera and Nunes offer opinions as to total amount of damages for each claim,
    including investment income, which are reflected in the valuation chart included above
    in finding 33 for each of Claimants’ equitable claims. The Government disputes that
                                             17
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 18 of 22



   the investment model used in the Rocky Hills report is correct, proper, and appropriate
   for calculating damages.

54. The United States disputes the factual bases for Claimants’ claims and the Claimants
    dispute the factual bases for the defensive positions of the United States. The United
    States presented during discovery, and planned to present at trial, evidence showing
    that Claimants’ allegations regarding breach were and are factually incorrect.
    Defendant’s witnesses regarding breach included: Sam Beets, Realty Specialist at the
    BIA Miami Agency Office; Dr. Jay L. Brigham, expert historian; Michael Estes, current
    Supervisory Program Analyst for the Land Buy-Back Program for Tribal Nations and
    former Program Analyst for the OHTA; James Ferguson, Deputy Program Manager for
    Land Buy-Back Program at Department of the Interior; John Meyer, EPA Region 6
    Branch Chief of Superfund Remedial Branch; and Paul Yates, Superintendent of the
    BIA Miami Agency Office.

55. Furthermore, the United States disputes Claimants’ damages calculations and the
    Claimants dispute the positions and calculations of the United States relating to
    damages. The United States presented during discovery, and planned to present at trial,
    evidence showing that, even if Claimants had shown that breaches occurred, Claimants’
    damage calculations were, among other things, inflated, contrary to market realities,
    and counterfactual. In addition, the Government intended to present evidence that
    Plaintiffs’ claims are premised on inconsistent and overlapping theories of recovery
    that would result in double counting of claimed damages for given ownership interests.
    Defendant’s expert witnesses regarding damage calculations included Dr. Jay L.
    Brigham, historian; Greg Chavarria, accountant; Larry Dixon, Certified Professional
    Landman; Michael Donlan, natural resource damages expert; Dr. William G. Hamm,
    economist; Dr. Darren Hudson, agricultural economist; Dr. David L. Leach, geologist;
    John Lizak, mineral valuation expert; Dr. Shirlene Pearson, statistician; Dr. Timothy
    Riddiough, real estate economist; Alan Stagg, economic geologist; Cliff Sunda, GIS
    mapping and photogrammetric specialist; Richard Voelker, Professional Engineer; and
    Beverly Weissenborn, MAI Real Estate Appraiser.

56. Although the United States does not necessarily agree that the Quapaw Tribe and its
    members are entitled to recover damages for each of these claims, the United States
    does believe that, in order to avoid protracted litigation, it would be fair, just, and
    equitable for the Hearing Officer to recommend to the House of Representatives to pay
    Claimants a total sum of $137,500,000.00 for the extinguishment of any and all claims
    Claimants have asserted or could have asserted, directly or indirectly, under the terms
    of H.R. 5862.


                                            18
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 19 of 22



57. Notwithstanding their different positions regarding breach of trust, liability, and
    damages, the Parties agree that these claims are appropriate for inclusion in an overall
    compromise and settlement of all the congressional reference claims, as well as all legal
    claims that were or could have been asserted in Goodeagle or Quapaw. For these
    reasons the Parties jointly agree, stipulate, and recommend that the Chief Judge of this
    Court should report to the House of Representatives on the claims presented in the
    Congressional Reference with the proposed compromise and settlement as set forth in
    the Disposition Section below.

58. The Claimants’ claims in Goodeagle and Quapaw were dispensed with in a similar
    manner. As in this congressional reference case, the Government did not concede
    liability in those cases, either. However, the Government did agree to settle Claimants’
    claims in those cases for a total of $82,965,000.00. Copies of the Parties’ settlement
    agreements are included as attachments to this Report.

                                    Conclusions of Law

       The Hearing Officer reports the following conclusions of law:

1. 28 U.S.C. §§ 1492 and 2509 define the Court’s jurisdiction in congressional reference
   cases. They require the Hearing Officer to make findings of fact and conclusions of
   law sufficient to inform Congress whether the Claimants’ demands constitute legal
   claims, equitable claims, or gratuities. As this Court noted in Bear Claw Tribe, Inc. v.
   United States, 36 Fed. Cl. 181 (1996), aff’d, 37 Fed. Cl. 633 (1997), an equitable claim
   is one that does not have an enforceable legal remedy:

       The term “equitable claim” . . . has a particular meaning when used in
       congressional reference cases. In general, an equitable claim involves an
       injury, caused by the Government, for which there is no enforceable legal
       remedy—due, for example, to the sovereign immunity bar or the running of
       the statute of limitations period.

2. As the Hearing Officer in this case observed in an opinion reported at Bear v. United
   States, 112 Fed. Cl. 480, 485 (2013), “for a legal claim to exist, there must be a viable
   legal remedy, and where a claim is barred on statute of limitations or sovereign
   immunity grounds, it is not a legal claim. In such circumstances, however, relief may
   still be possible on equitable grounds.” To establish and equitable claim, a claimant
   must demonstrate that “the Government committed a negligent or wrongful act” and
   that the “act caused damage to the claimant.” Id.

3. In United States v. Mitchell, 463 U.S. 206, 225 (1983), the Supreme Court held that:
                                             19
       Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 20 of 22




       [W]here the Federal Government takes on or has control or supervision over
       tribal monies or properties, the fiduciary relationship normally exists with
       respect to such monies or properties (unless Congress has provided
       otherwise) even though nothing is said expressly in the authorizing or
       underlying statute (or other fundamental document) about a trust fund, or a
       trust or fiduciary connection.

4. To state a legally cognizable claim, “a Tribe must identify a substantive source of law
   that establishes specific fiduciary or other duties, and allege that the Government has
   failed faithfully to perform those duties.” United States v. Navajo Nation, 537 U.S.
   488, 506 (2003) (“Navajo I”). “If that threshold is passed, the court must then determine
   whether the relevant source of substantive law ‘can fairly be interpreted as mandating
   compensation for damages sustained as a result of a breach of the duties [the governing
   law] impose[s].’” Id. (quoting Mitchell, 463 U.S. at 219). This analysis “must train on
   specific rights-creating or duty-imposing statutory or regulatory prescriptions.” Id.

5. Claimants argue that their claims stem from the BIA’s legal obligations arising under
   statutes and other provisions of federal law that Claimants contend are rights-creating,
   and that the BIA’s failure to satisfy its legal obligations warrants money damages.
   Conversely, the United States asserts that the Claimants’ claims do not stem from
   specific, rights-creating legal obligations and that money damages are, therefore,
   unwarranted. Despite their different positions, the Parties nevertheless agree that these
   claims are appropriate for inclusion in an overall proposed compromise and settlement
   of all congressional reference claims.

6. Under general trust law, “a beneficiary is entitled to recover damages for the improper
   management of the trust’s investment assets.” Confederated Tribes of Warm Springs
   Reservation of Or. v. United States, 248 F.3d 1365, 1371 (Fed. Cir. 2001). Courts
   determine the amount of damages for such a breach by attempting to put the beneficiary
   in the position in which it would have been absent the breach. Id. “It is a principle of
   long standing in trust law that once the beneficiary has shown a breach of the trustee’s
   duty and a resulting loss, the risk of uncertainty as to the amount of the loss falls on the
   trustee.” Id.

7. Investment income is a component of tribal damages in Indian trust cases. In
   Confederated Tribes of Warm Springs, the Federal Circuit stated that courts “should
   presume that the funds [owed the trust] would have been used in the most profitable
   [manner]” and the “burden of providing [sic] that the funds would have earned less than
   that amount is on the fiduciaries . . . .” Id. (quoting Donovan v. Bierwirth, 754 F.2d
   1049, 1056 (2d Cir. 1985)). In Jicarilla Apache Nation v. United States, 112 Fed. Cl.
                                              20
        Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 21 of 22



     274, 309 (2013), this Court accepted an investment model proffered by the tribal
     plaintiff in that case to determine the investment value of damages because the tribal
     plaintiff’s model “represented a reasonable proxy for how the trust funds in question
     should have been invested” and provided “a reasonable and appropriate basis for
     calculating the damages owed.”

8. Claimants in this case allege that the same model should apply to their claims to bring
   their damages to present value and as a measure of overall damages. They argue that,
   had the Government properly restricted land and assets and timely collected
   compensation, the Government would have been obligated to invest the funds as set
   forth in Jicarilla Apache Nation, and that the Jicarilla Apache Nation model is the
   proper methodology for determining the present value and overall losses associated
   with Claimants’ equitable claims. In ruling on three of the Quapaw Tribe’s claims in
   2015, in Quapaw Tribe of Oklahoma v United States, 123 Fed. Cl. 673, 678 (2015), the
   Hearing Officer ruled that the Quapaw Tribe was entitled to “investment income that
   would have been earned if these amounts had been timely credited to the Quapaw
   Tribe’s account.”

9.   The United States disputes that Claimants are entitled to damages, contending that
     Claimants’ claims do not stem from specific, money-mandating legal obligations and
     that further, Claimants’ investment model is not the correct, proper, and appropriate
     methodology for determining damages. The Government also contends that, to the
     extent that any damages are appropriate, the correct, proper, and appropriate approach
     for addressing any such damages is the one set forth by the Government’s expert
     witness, Dr. William G. Hamm. Additionally, the Untied States asserts that the
     decision in Jicarilla Apache Nation was wrongly decided and that the damages model
     upheld in that case is otherwise inapplicable to Claimants’ claims in this congressional
     reference case.

                                         Disposition

        The Hearing Officer agrees with the Parties that there has been sufficient factual
and legal development of all claims to support a compromise and settlement of this case.
Given the extensive development of the legal and factual record that has already occurred
in this and prior litigation between the Parties and given the Parties’ careful consideration
and negotiation of the legal and factual issues in this congressional reference case, the
Hearing Officer agrees with the Parties that their proposed compromise and settlement set
forth in their Joint Agreement, Stipulation, and Recommendation and embodied in this
Report is proper and fully informed. The contested facts and assertions of law are
contained in the hundreds of pages of briefing, the 51 expert reports, the 4,386 trial exhibits,
and the testimony of over 48 witnesses.
                                              21
      Case 1:13-cg-00051-TCW Document 353 Filed 12/03/19 Page 22 of 22




       The Hearing Officer understands that, in agreeing to recommend the settlement of
the congressional reference case on the terms contained in this Report, the Parties took into
consideration all of the foregoing and conflicting evidence, all claims and defenses which
were or might have been asserted by the Parties in this case, including the costs of this and
future litigation or administrative proceedings, and the Parties’ desire and intention to
resolve these claims with finality.

       The Hearing Officer therefore recommends the following disposition of this case:

1. It would be fair, just, and equitable to pay Claimants a total sum of $137,500,000 for
   the extinguishment of all claims that Claimants have asserted or could have asserted
   under the terms of H.R. 5862.

2. The parties should bear their own attorneys’ fees, costs, interest, and other expenses.

                                                         s/ Thomas C. Wheeler
                                                         THOMAS C. WHEELER
                                                         Judge




                                             22
